SANBORN, Circuit Judge
(concurring). I concur in the result in this case, but am unable to yield assent to the views expressed in the opinion of the court respecting the relation of Killifer to the defendant in error, and relative to the duty of the plaintiff in error with reference to the false work or scaffolding for the bridge. The following is a brief statement of my conclusions:
The bridge could not be constructed without this false work. The entire undertaking, from the cutting-of the posts in the woods, and the digging of the holes in the earth in which they were placed, to the completion of the steel bridge, and the removal of the materials of the scaffolding after it was done, was a single job, which the plaintiff in' error hired Killifer, and, through him, those who worked with him, to perform. It was not a case in which the corporation undertook to furnish a structure upon which it hired the workmen to labor while placing the steel bridge, but one in which the servants were furnished with the steel necessary to make the bridge, and were hired to put it lip. Here, it seems to me, is the true line of demarkation between the cases in which the duty is imposed upon the master to exercise reasonable care to furnish a reasonably safe structure for the servants to work upon and those in which that duty rests upon the workmen. If the master furnishes a complete structure, and then employs men to work upon it, the duty to care for the erection of that structure and the corresponding liability for its faults are generally with him. If he employs workmen to construct a bridge or a building, or to put a gutter, a cornice, or paint upon such a structure, and the workmen construct false work, — a scaffolding or staging, — to enable them to accomplish their undertaking, the duty of care in its construction generally rests upon them, and not upon their master, and he is not liable for its faults. The case at bar falls in the latter class of cases, and the extent of the master’s duty was the exercise of reasonable care in the selection of competent servants to do the work. The suggestion, in the opinion of the majority, that because the materials of the bridge were heavy, and required a strong, substantial scaffold to support them, the master was liable for its construction, does not seem to present a practical test of the liability of the master and the servants, because there is no definite line of demarkation between heavy and light materials. These views seem to be supported by Fraser v. Lumber Co., 45 Minn. 235, 237, 47 N. W. 785; Marsh v. Herman, 47 Minn. 537, 539, 50 N. W. 611; Lindvall v. Woods, 41 Minn. 212, 215, 42 N. W. 1020; Ross v. Walker, 139 Pa. St. 42, 51, 21 Atl. 157, 159; Hoar v. Merritt, 62 Mich. 386, 29 N. W. 15; and Killea v. Faxon, 125 Mass. 485. In Fraser v. Lumber Co., the supreme court of Minnesota, in deciding this question, said:
“An' important consideration, often overlooked, is whether the structure, appliance, or instrumentality is one which has been furnished for the work *685in "vvlii-'li the servants are io bo engaged, or whether the furnishing and preparation of it is ¡(self part of the work which they are employed to perform. If it bo the latter, then, as is well settled by our own decisions, tlie master is not liable.”
Respecting tlie relation of Killifer to tlie corporation and to the defendant in error, it is to be noticed that he was employed by the former at a salary of 875 per' month to act as foreman of gangs of laborers who were hired by him to work for the corporation in constructing this and oilier bridges. Each bridge constituted a separate piece of work, upon which a separate set of workmen was employed. Killifer was not a superintendent of all the work of the corporation, or of any separate department of that work. In building this bridge and ihe false work required to support it, he worked with the men, and simply acted as their foreman. In this stale of the case he was not, in my opinion, a vice principal, but: a fellow servant of the men with whom he worked, for whose negligence in the construction of the false work his master was not liable, under ihe decisions in Railroad Co. v. Baugh, 149 U. S. 368, 13 Sup. Ct. 914; Minneapolis v. Lundin, 7 C. C. A. 344, 346, 348, 58 Fed. 525, 527, 529, and 10 U. S. App. 245, 250, 252; and Balch v. Haas, 20 C. C. A. 151, 73 Fed. 974, 979, and 36 U. S. App. 693. The reasons for these conclusions are succinctly staled In Minneapolis v. Lundin, and it would be useless to repeat them here.